Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the December 09, 2020 amendment. 
Applicant's arguments with respect to claims 1, 13 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 2005/0065910 A1, hereinafter Welton), in view Lee et al. (US 2016/0125032 A1, hereinafter Lee) and in view of Witkowski et al. (US 2004/0006574 A1, hereinafter Witkowski). 
Regarding independent claim(s) 1, Welton discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Welton discloses data is stored in rows, with the value of each column explicitly included. A fact table contains a list of dimensions and a measure, each row contains data values for each dimension and the measure. Selection, storage, and retrieval of data, relational databases are used to house large quantities of detailed data in data warehouses. One or more processors in a multi-processing arrangement may also be employed to execute the instructions contained in main memory, (see Welton: Para. 0118 and 0205-0207). This reads on the claim concept of at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising). 
generating, based at least on a representation of a first hierarchy stored in a database, a visiting sequence data structure (the value of the item in the first attribute is lower in the hierarchy of the first attribute than the first attribute lower bound value associated with the first node of the index, then it is determined whether a child value of the first attribute lower bound value associated with the first node of the index is included in a path from the value of the item in the first attribute to the first attribute lower bound value associated with the first node of the index based on the hierarchy of the first attribute, (see Welton: Para. 0105-0122 and FIG. 7). This reads on the claim concept of generating, based at least on a representation of a first hierarchy stored in a database. Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton: Para. 0163-0170). This reads on the claim concept of a visiting sequence data structure),
the first hierarchy being stored in a table in the database, each of a plurality of rows comprising the table corresponding to one of a plurality of nodes comprising the first hierarchy (multi-dimensional database structures, the algorithms may be implemented in either a purely relational or a hybrid multidimensional or relational structure. The tables can be implemented by standard database table, a tree-structured index, or by an index-only table. Indexed tables (or index organized tables) 6902 and 6904 to store information regarding coverage classes. The first table includes data for each class. Each row represents a single class, and includes its lower bound on each dimension, the node ID (Class ID), and the value(s) of the measure{s), (see Welton: Para. 0149, 0195, 0198 and 0203). This reads on the claim concept of the first hierarchy being stored in a table in the database. Rows produced by the traversal of the compressed cube index. A plurality of values associated with a plurality of respective attributes characterized by a plurality of respective hierarchies is received. The plurality of values may, for example take the form of tuples, or rows. The data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns. A coverage class generally corresponds to a node in the index that describes a single row (with a single aggregate value) and also describes which other rows have that same value, (see Welton: Para. 0103, 0104, 0106, 0107, 0110 and 0111). This reads on the claim concept of each of a plurality of rows comprising the table corresponding to one of a plurality of nodes comprising the first hierarchy. Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton: Para. 0163-0170). Aggregate space 600 is divided into regions where the value is the same. Each of these regions is a single row and yields a "compressed cube index" to indicate which other rows each single row represents, (see Welton: Para. 0107). The tree is structured so that the hierarchies are drilled down in a specific order [C, B, A]. Since all of the hierarchies have a "top" node, coverage class 7 represents the top of the aggregation, (see Welton: Para. 0155). This reads on the claim concept of the first hierarchy being stored in a table in the database, each of a plurality of rows comprising the table corresponding to one of a plurality of nodes comprising the first hierarchy), and 
	However, Welton does not appears to specifically disclose the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function; and executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector.
	In the same field of endeavor, Lee discloses the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function (Lee discloses the data of partitioned tables and indexes is divided into units that may optionally be spread across more than one file group in a database. The data is partitioned horizontally, so that groups of rows are mapped into individual partitions. The database process where very large tables are divided into multiple smaller parts. By splitting a large table into smaller, individual tables, queries that access only a fraction of the data can run faster because there is less data to scan (visiting sequence data structure). An example for vertical partitioning can be a large table with reports for employees containing basic information, such as report name, id, number of report and a large column with report description. Assuming that 95% of users are searching on the part of the report name, number, etc. and that only 5% of requests are opening the reports description field and looking to the description. Let’s assume that all those searches will lead to the clustered index scans and since the index scan reads all rows in the table the cost of the query is proportional to the total number of rows in the table and our goal is to minimize the number of IO operations and reduce the cost of the search. Nodes for a window calculation specified by a window operator comprising one or more specified partition columns that are the same as or a superset of the partition columns of the partitioned database table; via the database table partitions, calculating window function sub-results locally at the different nodes; and combining the local window function sub results into an overall window function result of the window operator. The database partitions are as assigned to respective different nodes for the window calculation specified by the window operator. A node is a basic unit of a data structure, such as a linked list (traversed) or tree data (hierarchical) structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A window function is a function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement.  Window functions are distinguished from other functions by the presence of an OVER clause. If a function has an OVER clause, then it is a window function. If it lacks an OVER clause, then it is an ordinary aggregate or scalar function. Window functions might also have a FILTER clause in between the function and the OVER clause.  The rows of the input table 110 can comprise a plurality of columns, including one or more partition columns specified by the window operator. The nodes then have respective row groups on which window function sub-results can be independently calculated.
As described herein, more than one node executing in parallel (e.g., distributed execution of the window function calculation) can be used to achieve such assignment, (see Lee: Para. 0019-0035, 0038-0058 and 0060-0065). This reads on the claim concept of the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function); and 
	executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector (Lee discloses a node is a basic unit of a data structure, such as a linked list (traversed) or tree data (hierarchical) structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A window function is a function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement.  Window functions are distinguished from other functions by the presence of an OVER clause. If a function has an OVER clause, then it is a window function. If it lacks an OVER clause, then it is an ordinary aggregate or scalar function. Window functions might also have a FILTER clause in between the function and the OVER clause. Window functions such as RANK, DENSE_ RANK, ROW NUMBER, LEAD, LAG have an ORDER BY clause in the OVER clause. Using OVER() identifies the window function. The first function in this tutorial is ROW_NUMBER(). This function assigns a number to each record in the row.  The rows of the input table 110 can comprise a plurality of columns, including one or more partition columns specified by the window operator. The nodes then have respective row groups on which window function sub-results can be independently calculated. As described herein, more than one node executing in parallel (e.g., distributed execution of the window function calculation) can be used to achieve such assignment. A database table 110 comprises a plurality of columns. The table 110 also comprises a plurality of database table rows (vector having only one row is called a row vector) 140A-N that have already been arranged (e.g., partitioned) into partitions ll0A-N according to one or more partition columns (e.g., via partition keys), (see Lee: Para. 0019-0035, 0038-0058 and 0060-0070). This reads on the claim concept of executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector) and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical of Welton in order to have incorporated partition calculation for window function, as disclosed by Lee, since both of these mechanisms are directed to  A database object that defines how the rows of a table or index are mapped to a set of partitions based on the values of a certain column, called a partitioning column. Each value in the partitioning column is an input to the partitioning function, which returns a partition value. The partition function defines the number of partitions and the partition boundaries that the table will have. For example, given a table that contains sales order data, you may want to partition the table into twelve (monthly) partitions based on a datetime column such as a sales date. The data of partitioned tables and indexes is divided into units that may optionally be spread across more than one filegroup in a database. The data is partitioned horizontally, so that groups of rows are mapped into individual partitions. All partitions of a single index or table must reside in the same database. The table or index is treated as a single logical entity when queries or updates are performed on the data. ALL is an optional keyword. When you will include ALL it will count all values including duplicate ones. The target column or expression that the functions operates on. In other words, the name of the column for which we need an aggregated value. For example, a column containing order amount so that we can see total orders received. Specifies the window clauses for aggregate functions. Defines the window (set of rows on which window function operates) for window functions. We need to provide a field or list of fields for the partition after PARTITION BY clause. Multiple fields need be separated by a comma as usual. If PARTITION BY is not specified, grouping will be done on entire table and values will be aggregated accordingly. Sorts the rows within each partition. If ORDER BY is not specified, ORDER BY uses the entire table. Using OVER() identifies the window function. The first function in this tutorial is ROW_NUMBER(). This function assigns a number to each record in the row. We can combine ORDER BY and ROW_NUMBER to determine which column should be used for the row number assignment. Using PARTITION BY you can split a table based on a unique value from a column. It is useful when we have to perform a calculation on individual rows of a group using other rows of that group. This clause works on windows functions only, like- LAG(), LEAD(), RANK(), etc. Incorporating the teachings of Witkowski into Lee would produce Partition-aware calculation of a window operator can be supported. Different nodes can calculate window function subresults on database partitions locally, in parallel and independently. Recognition of scenarios in which such parallelism is permissible can be performed. Overall superior performance can result, as disclosed by Lee, (see Abstract). 
	However, Welton and Lee does not appears to specifically disclose determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node.
	In the same field of endeavor, Witkowski discloses determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node (Witkowski discloses a cube represents all aggregations of measures along the dimensional hierarchy and window functions allow access to data in the records right before and after the current record. A window function defines a frame or window of rows with a given length around the current row, and performs a calculation across the set of data in the window, (see Witkowski: Para. 0056, 0059, 0065, 0085, 0276, 0328, 0404, 0428, 0436 and 0442). This search tree has exactly N leaves for N rows, a root node and several branch nodes, (see Witkowski:
Para. 0533-0588). A node is a basic unit of a data structure, such as a linked list or tree data structure.
Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. Nodes contain data and also may link to other nodes usually by a pointer. The level of a node is defined by 1 + the number of connections between the node and the root. Simply, level is depth plus 1. The important thing to remember is when talking about level, it starts from 1 and the level of the root is 1. The window functions are divided into three types' value window functions, aggregation window functions, and ranking window functions. An aggregate function or aggregation function is a function where the values of multiple rows are grouped together to form a single summary value, (see Witkowski: Para. 0072, 0268, 0303, 0389 and 0404). This reads on the claim concept of determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical of Welton and Lee in order to have incorporated window function, as disclosed by Witkowski, since both of these mechanisms are directed to data Structure is a systematic way to organize data in order to use it efficiently. Each data structure has an interface. Interface represents the set of operations that a data structure supports. An interface only provides the list of supported operations, type of parameters they can accept and return type of these operations. Implementation provides the internal representation of a data structure. Implementation also provides the definition of the algorithms used in the operations of the data structure. In order Traversal is the one the most used variant of DFS (Depth First Search) Traversal of the tree/Hierarchical. Linked List is a sequence of links which contains items. Each link contains a connection to another link. Visit the adjacent unvisited vertex. Mark it as visited. Display it. Push it in a stack. If no adjacent vertex is found, pop up a vertex from the stack. (It will pop up all the vertices from the stack, which do not have adjacent vertices). To multiply a row vector by a column vector, the row vector must have as many columns as the column vector has rows. A window function performs a calculation across a set of table rows that are somehow related to the current row. This is comparable to the type of calculation that can be done with an aggregate function. Window functions operate on a set of rows and return a single value for each row from the underlying query. The term window describes the set of rows on which the function operates. A window function uses values from the rows in a window to calculate the returned values.
The query returns one row with the average of all the values in the specified column instead of returning values for each row. Also include the optional PARTITION BY and ORDER BY clauses in a query. The
PARTITION BY clause subdivides the window into partitions. The ORDER BY clause defines the logical order of the rows within each partition of the result set. Window functions are applied to the rows within each partition and sorted according to the order specification. Incorporating the teachings of Witkowski into Welton and Lee would produce a method and mechanism for performing an operation based on multidimensional data in a relational database, as disclosed by Witkowski, (see Abstract).
	Regarding dependent claim(s) 2, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Lee do not appear to specifically disclose wherein the summary value comprises an average, a count, a maximum, a medium, a minimum, a mode, a range, and/or a sum of the first value of the first node and the second value of the second node. 
	In the same field of endeavor, Witkowski discloses wherein the summary value comprises an average, a count, a maximum, a medium, a minimum, a mode, a range, and/or a sum of the first value of the first node and the second value of the second node (Witkowski discloses Window functions operate on a set of rows and return a single value for each row from the underlying query. The aggregate window functions with supported data types and average, a count, a maximum, a medium, a minimum, a mode, a range, and/or a sum, (see Witkowski: Para. 0085, 0389, 0391, 0437 and 0450).
A window function uses values from the rows in a window to calculate the returned values.
The OVER clause defines window partitions to form the groups of rows specifies the orders of rows in a partition. The OVER clause consists of three clauses: partition, order, and frame clauses, (see Witkowski: Para. 0086, 0090, 0200). A node is a basic unit of a data structure, such as a linked list or tree data structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. Nodes contain data and also may link to other nodes usually by a pointer. The level of a node is defined by 1 + the number of connections between the node and the root. Simply, level is depth plus 1. The important thing to remember is when talking about level, it starts from 1 and the level of the root is 1. The window functions are divided into three types' value window functions, aggregation window functions, and ranking window functions. An aggregate function or aggregation function is a function where the values of multiple rows are grouped together to form a single summary value, (see Witkowski: Para. 0072, 0268, 0303, 0389 and 0404). This reads on the claim concept of the first value of the first node and the second value of the second node). 
	Regarding dependent claim(s) 3, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Lee do not appear to specifically disclose wherein the execution of the hierarchical window function further comprises determining. 
	 In the same field of endeavor, Witkowski discloses wherein the execution of the hierarchical
window function further comprises determining (This search tree has exactly N leaves for N rows, a root node and several branch nodes, (see Witkowski: Para. 0085, 0166, 0177, 0328 and 0533-0544). A predicate tree for the filtering criteria of a query is a node graph with leaf nodes and parent nodes.
Leaf nodes have no branches extending from them, parent nodes have branches extending to child nodes. A child node may be a leaf node or another parent node, (see Witkowski: Para. 0662-0669).
This reads on the claim concept of wherein the execution of the hierarchical window function further comprises determining). 
	However, Witkowski and Lee do not appear to specifically disclose for a third node comprising a parent node of the first node and/or the second node, another summary value corresponding to a third value of the third node and at least one of the first value of the first node and the second value of the second node.
	In the same field of endeavor, Welton discloses for a third node comprising a parent node of the first node and/or the second node, another summary value corresponding to a third value of the third node and at least one of the first value of the first node and the second value of the second node (The a array is expanded with the nodes between the lower and upper bounds on the A dimension and then the cross product of the rows is produced. A hierarchy 102, and All, A12, andA13 are all on a same level, which may be called a leaf level. A top-down path from A41 to A12 navigates the nodes A41,
A31, A21, and A12, in order from the top of the hierarchy down, following edges connecting the respective nodes, (see Welton: Para. 0118, 0128, 0183, 0195 and FIG. 1-6, 39 & 41). A node represents the information contained in a single data structure. These nodes may contain a value or condition, or possibly serve as another independent data structure. Nodes are represented by a single parent node.
The highest point on a tree structure is called a root node, which does not have a parent node, but serves as the parent or 'grandparent' of all of the nodes below it in the tree. The height of a node is determined by the total number of edges on the path from that node to the furthest leaf node, and the height of the tree is equal to the height of the root node. Node depth is determined by the distance between that particular node and the root node. The root node is said to have a depth of zero. Aggregation is a cornerstone operation frequently done in virtually all large data warehouses.
When data is aggregated on many attributes or dimensions, however, the amount of summary data becomes much larger than the amount of detail data that was input, (see Welton: Para. 0118-0143,
0151, 0152 and 0154). This reads on the claim concept of for a third node comprising a parent node of the first node and/or the second node, another summary value corresponding to a third value of the third node and at least one of the first value of the first node and the second value of the second node).  
	Regarding dependent claim(s) 4, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. Welton further discloses wherein the visiting sequence data structure further includes a second row vector enumerating one or more rows in the table corresponding to parent nodes in the first hierarchy or children nodes in the first hierarchy (In relational database systems, the data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns, (see Welton: Para. 0104, 0106, 0107 and 0110). Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton:
Para. 0163-0170). The first 4 columns enumerate a dimension member for each dimension and a value indicating the input coverage class. The final column is used to denote which value was used as the source of each row, (see Welton: Para. 0116). The tables can be implemented by standard database table, a tree-structured index, or by an index-only table, (see Welton: Para. 0198-0203). This reads on the claim concept of wherein the visiting sequence data structure further includes a second row vector enumerating one or more rows in the table corresponding to parent nodes in the first hierarchy or children nodes in the first hierarchy). 
	Regarding dependent claim(s) 5, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Lee do not appear to specifically disclose wherein the hierarchical window function is associated with a frame comprising one or more levels of the first hierarchy. 
	In the same field of endeavor, Witkowski discloses wherein the hierarchical window function is associated with a frame comprising one or more levels of the first hierarchy (This search tree has exactly N leaves for N rows, a root node and several branch nodes, (see Witkowski: Para. 0085, 0166, 0177, 0328 and 0533-0544). A predicate tree for the filtering criteria of a query is a node graph with leaf nodes and parent nodes. Leaf nodes have no branches extending from them, parent nodes have branches extending to child nodes. A child node may be a leaf node or another parent node, (see
Witkowski: Para. 0662-0669). Where level 1 and level N were level columns that took part in an earlier
GROUP BY ROLLUP or GROUP BY GROUPING SETS clause. A dimension may have a number of hierarchies, and each hierarchy is the logical union of its levels, (see Witkowski: Para. 0059, 0066,
0166, 0169, 0208, 0422 and 0628). This reads on the claim concept of wherein the hierarchical window function is associated with a frame comprising one or more levels of the first hierarchy).
	However, Witkowski and Lee does not appear to specifically disclose wherein the summary value is determined based on the first value of the first node and the second value of the second node based at least on the first node and the first node occupying the one or more levels of the frame, and wherein the summary value is determined without a third value of a third node occupying a level outside of the frame.
	In the same field of endeavor, Welton discloses wherein the summary value is determined based on the first value of the first node and the second value of the second node based at least on the first node and the first node occupying the one or more levels of the frame, and wherein the summary value is determined without a third value of a third node occupying a level outside of the frame (The a array is expanded with the nodes between the lower and upper bounds on the A dimension and then the cross product of the rows is produced. A hierarchy 102, and All, A12, andA13 are all on a same level, which may be called a leaf level. A top-down path from A41 to A12 navigates the nodes A41,
A31, A21, and A12, in order from the top of the hierarchy down, following edges connecting the respective nodes, (see Welton: Para. 0118, 0128, 0183, 0195 and FIG. 1-6, 39 & 41). A node represents the information contained in a single data structure. These nodes may contain a value or condition, or possibly serve as another independent data structure. Nodes are represented by a single parent node. The highest point on a tree structure is called a root node, which does not have a parent node, but serves as the parent or 'grandparent' of all of the nodes below it in the tree. The height of a node is determined by the total number of edges on the path from that node to the furthest leaf node, and the height of the tree is equal to the height of the root node. Node depth is determined by the distance between that particular node and the root node. The root node is said to have a depth of zero. Aggregation is a cornerstone operation frequently done in virtually all large data warehouses.
When data is aggregated on many attributes or dimensions, however, the amount of summary data becomes much larger than the amount of detail data that was input, (see Welton: Para. 0118-0143,
0151, 0152 and 0154). The Source Value column values are reset to values in the C dimension and pushed upward. In FIG. 23, one level in the C hierarchy has been pushed up. Since the rows do not match, aggregation (summary) has not occurred. Pushing is continued upward in the C hierarchy, (see
Welton: Para. 0119-0133). This reads on the claim concept of wherein the summary value is determined based on the first value of the first node and the second value of the second node based at least on the first node and the first node occupying the one or more levels of the frame, and wherein the summary value is determined without a third value of a third node occupying a level outside of the frame). 
	Regarding dependent claim(s) 6, the combination of Welton, Lee and Witkowski discloses the system as in claim 5. Welton further discloses wherein the visiting sequence data structure further includes a second row vector enumerating ancestor nodes of the first node occupying the one or more levels of the frame (Welton discloses the data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns, (see Welton: Para. 0104, 0106, 0107 and
0110). Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton: Para. 0163-0170). The first 4 columns enumerate a dimension member for each dimension and a value indicating the input coverage class. The final column is used to denote which value was used as the source of each row, (see Welton: Para. 0116).
The tables can be implemented by standard database table, a tree-structured index, or by an indexonly table, (see Welton: Para. 0198-0203). A coverage class is created the base dimensions are pruned to the values actually represented in the range/row (frame). Rows or range further limits the row within the partition by specifying start end points within the partitions. Range between unbounded preceding and current row. Partition divides the query result set into partition. With the range option you define your window frame on a logical level. If more rows have the same ORDER BY value, your window frame consists of more rows than when you use the rows option. Welton: Para. 0188- 0192 and 0197). This reads on the claim concept of wherein the visiting sequence data structure further includes a second row vector enumerating ancestor nodes of the first node occupying the one or more levels of the frame).
Regarding dependent claim(s) 7, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Witkowski do not appear to specifically disclose wherein the executing the hierarchical window function further includes iterating from a first row of the plurality of rows to a second row of the plurality of rows, wherein the first row corresponds to the first node of the first hierarchy and the second row corresponds to the second node in the first hierarchy.
In the same field of endeavor, Lee discloses wherein the executing the hierarchical window function further includes iterating from a first row of the plurality of rows to a second row of the plurality of rows, wherein the first row corresponds to the first node of the first hierarchy and the second row corresponds to the second node in the first hierarchy (Lee discloses the nodes then have respective row groups on which window function sub-results can be independently calculated. Using OVER() identifies the window function. Use the ROW_NUMBER() to create and assign a row number to selected variables. The window function as Row_Number and sort it so we can get the first-row number on the top. This function assigns a number to each record in the row. A node is a basic unit of a data structure, such as a linked list (traversed) or tree data (hierarchical) structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A window function is a function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement.  Window functions are distinguished from other functions by the presence of an OVER clause. If a function has an OVER clause, then it is a window function. If it lacks an OVER clause, then it is an ordinary aggregate or scalar function. Window functions might also have a FILTER clause in between the function and the OVER clause. The rows of the input table 110 can comprise a plurality of columns, including one or more partition columns specified by the window operator. The nodes then have respective row groups on which window function sub-results can be independently calculated. As described herein, more than one node executing in parallel (e.g., distributed execution of the window function calculation) can be used to achieve such assignment, (see Lee: Para. 0019-0035, 0038-0058 and 0060-0065). This reads on the claim concept of wherein the executing the hierarchical window function further includes iterating from a first row of the plurality of rows to a second row of the plurality of rows, wherein the first row corresponds to the first node of the first hierarchy and the second row corresponds to the second node in the first hierarchy), 
However, Lee and Witkowski do not appear to specifically disclose wherein the second node comprises a child node of the first node when the hierarchical window function is executed in a top down order, and wherein the second node comprises a parent node of the first node when the hierarchical window function is executed in a bottom up order.
In the same field of endeavor, Welton discloses wherein the second node comprises a child node of the first node when the hierarchical window function is executed in a top down order, and wherein the second node comprises a parent node of the first node when the hierarchical window function is executed in a bottom up order (Welton discloses a window function is an SQL function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement. An aggregate window function is similar to an ordinary aggregate function, except adding it to a query does not change the number of rows returned. Instead, for each row the result of the aggregate window function is as if the corresponding aggregate were run over all rows in the "window frame" specified by the OVER clause. The result set of a query is divided into one or more "partitions". A frame type either rows, range or groups, (see Welton: Para. 0107, 014, 0149-0155, 0188-0197 and FIG. 1-6, & 39-41). To ensure that all of the possible drill paths into a coverage class are covered, a standard depth first search on the compressed cube index is used. A depth first search algorithm for traversal steps down a hierarchy the array on that dimension is replaced with the child value stored in the parent class (an upper bound). One is to print all nodes at a given level {print Given Level), and other is to print level order traversal of the tree (print Level order). Print Level order makes use of print Given Level to print nodes at all levels one by one starting from root, and then working way back to the trunk of the tree. Visit the node, which usually just means printing out its value. Depth First Search (DFS) algorithm traverses a graph in a depth ward motion and uses a stack to remember to get the next vertex to start a search, when a dead end occurs in any iteration, (see Welton: Para. 00163-0175 and FIG. 1-6 & 41). The traversal produces the output rows, recursively descends to the child coverage classes producing rows, and eventually returns to the parent. Thus, the traversal continues until the entire tree is scanned. A roll-up operation on the A hierarchy 102 navigates the nodes in a strict bottom-up direction, following the edge connecting a particular child node to its respective parent node (e.g., from A12 to A21 to A31 to A41), (see Welton: Para. 0105, 0130, 0148, 0187, 0194 and FIG. 1). This reads on the claim concept of wherein the second node comprises a child node of the first node when the hierarchical window function is executed in a top down order, and wherein the second node comprises a parent node of the first node when the hierarchical window function is executed in a bottom up order). 
Regarding dependent claim(s) 8, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. Welton further discloses wherein the first hierarchy comprises a rooted product or a join between a second hierarchy and a third hierarchy (All of the other rows still have the same value as the input row from which they were derived, as only the "6" cell has more than one immediate child in the join hierarchy. All others represent the rollup of one child into its parent, (see Welton: Para. 0018 and FIG. 4). This reads on the claim concept of wherein the first hierarchy comprises a rooted product. Coverage classes 1 and 6 join to make coverage class 7. The "child" values for the A and B hierarchies are then filled in, (see Welton: Para. 0135 and FIG. 25). This reads on the claim concept of a join between a second hierarchy and a third hierarchy).  
Regarding dependent claim(s) 9, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Lee do not appear to specifically disclose wherein the first hierarchy comprises a partition from a second hierarchy that is divided into the first hierarchy and a third hierarchy, wherein the executing of the hierarchical window function further includes generating another visiting sequence data structure including a second row vector specifying an order for traversing a plurality nodes comprising the third hierarchy and iterating through the plurality of nodes comprising the third hierarchy in the order specified by the second row vector. 
In the same field of endeavor, Witkowski discloses wherein the first hierarchy comprises a partition from a second hierarchy that is divided into the first hierarchy and a third hierarchy, wherein the executing of the hierarchical window function further includes generating another visiting sequence data structure including a second row vector specifying an order for traversing a plurality nodes comprising the third hierarchy and iterating through the plurality of nodes comprising the third hierarchy in the order specified by the second row vector (Witkowski discloses Window functions operate on a set of rows and return a single value for each row from the underlying query. The term window describes the set of rows on which the function operates. A window function uses values from the rows in a window to calculate the returned values. PARTITION BY is an optional clause that subdivides the data into partitions. The ORDER BY clause defines the logical order of the rows within each partition of the result set. If no PARTITION BY is specified, ORDER BY uses the entire table, (see Witkowski: Para. 0166-0172, 0200-0207, 0253 and 0628-0633). This reads on the claim concept of wherein the first hierarchy comprises a partition from a second hierarchy that is divided into the first hierarchy and a third hierarchy. Once the tree is built, the labeling is possible in a single tree depth first traversal, which has O(N) complexity in the number of rows N, (see Witkowski: Para. 0321-0328, 0560-0603, 0646-0651 and 0662-0668). This reads on the claim concept of wherein the executing of the hierarchical window function further includes generating another visiting sequence data structure including a second row vector specifying an order for traversing a plurality nodes comprising the third hierarchy and iterating through the plurality of nodes comprising the third hierarchy in the order specified by the second row vector). 
Regarding dependent claim(s) 10, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, Welton and Lee do not appear to specifically disclose wherein executing the hierarchical window function further comprises generating a second hierarchy that is a partition from the first hierarchy or a result of a rooted join between the first hierarchy and a third hierarchy. 
In the same field of endeavor, Witkowski discloses wherein executing the hierarchical window function further comprises generating a second hierarchy that is a partition from the first hierarchy or a result of a rooted join between the first hierarchy and a third hierarchy (Witkowski discloses Window functions operate on a set of rows and return a single value for each row from the underlying query. The term window describes the set of rows on which the function operates. A window function uses values from the rows in a window to calculate the returned values. PARTITION BY is an optional clause that subdivides the data into partitions. The ORDER BY clause defines the logical order of the rows within each partition of the result set. If no PARTITION BY is specified, ORDER BY uses the entire table, (see Witkowski: Para. 0166-0172, 0200-0207, 0253 and 0628-0633). This is determined by examining the group-by clauses of the aggregate query to determine what group-by columns are specified. Dimension may have a number of hierarchies, and each hierarchy is the logical union of its levels, (see Witkowski: Para. 0046, 0055, 0056, 0070-0077, 0166, 0177, 0208, 0267, 0367, 0397, 0659 and FIG. 1-6). This reads on the claim concept of wherein executing the hierarchical window function further comprises generating a second hierarchy that is a partition from the first hierarchy or a result of a rooted join between the first hierarchy and a third hierarchy).  
Regarding claim 13 (drawn method): claim 13 is method claims respectively that correspond to system of claim 1. Therefore, 13 is rejected for at least the same reasons as the system of 1.
	Regarding claim 14 (drawn method): claim 14 is method claims respectively that correspond to system of claim 2. Therefore, 14 is rejected for at least the same reasons as the system of 2. 
	Regarding claim 15 (drawn method): claim 15 is method claims respectively that correspond to system of claim 3. Therefore, 15 is rejected for at least the same reasons as the system of 3.
	Regarding claim 16 (drawn method): claim 16 is method claims respectively that correspond to system of claim 4. Therefore, 16 is rejected for at least the same reasons as the system of 4. 
	Regarding claim 17 (drawn method): claim 17 is method claims respectively that correspond to system of claim 5. Therefore, 17 is rejected for at least the same reasons as the system of 5. 
	Regarding claim 18 (drawn method): claim 18 is method claims respectively that correspond to system of claim 6. Therefore, 18 is rejected for at least the same reasons as the system of 6.  
	Regarding claim 19 (drawn method): claim 19 is method claims respectively that correspond to system of claim 7. Therefore, 19 is rejected for at least the same reasons as the system of 7. 
	Regarding independent claim(s) 20, Welton discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (Welton discloses data is stored in rows, with the value of each column explicitly included. A fact table contains a list of dimensions and a measure, each row contains data values for each dimension and the measure. Selection, storage, and retrieval of data, relational databases are used to house large quantities of detailed data in data warehouses. One or more processors in a multiprocessing arrangement may also be employed to execute the instructions contained in main memory. Various forms of computer-readable media may be involved in providing instructions to a processor for execution, (see Welton: Para. 0118 and 0205-0211). This reads on the claim concept of discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising). 
	generating, based at least on a representation of a first hierarchy stored in a database, a visiting sequence data structure (the value of the item in the first attribute is lower in the hierarchy of the first attribute than the first attribute lower bound value associated with the first node of the index, then it is determined whether a child value of the first attribute lower bound value associated with the first node of the index is included in a path from the value of the item in the first attribute to the first attribute lower bound value associated with the first node of the index based on the hierarchy of the first attribute, (see Welton: Para. 0105-0122 and FIG. 7). This reads on the claim concept of generating, based at least on a representation of a first hierarchy stored in a database. Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton: Para. 0163-0170). This reads on the claim concept of a visiting sequence data structure).
	the first hierarchy being stored in a table in the database, each of a plurality of rows comprising the table corresponding to one of a plurality of nodes comprising the first hierarchy (multi-dimensional database structures, the algorithms may be implemented in either a purely relational or a hybrid multidimensional or relational structure. The tables can be implemented by standard database table, a tree-structured index, or by an index-only table. Indexed tables (or index organized tables) 6902 and 6904 to store information regarding coverage classes. The first table includes data for each class. Each row represents a single class, and includes its lower bound on each dimension, the node ID (Class ID), and the value(s) of the measure(s), (see Welton: Para. 0149, 0195, 0198 and 0203). Rows produced by the traversal of the compressed cube index. A plurality of values associated with a plurality of respective attributes characterized by a plurality of respective hierarchies is received. The plurality of values may, for example take the form of tuples, or rows. The data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns. A coverage class generally corresponds to a node in the index that describes a single row (with a single aggregate value) and also describes which other rows have that same value, (see Welton: Para. 0103, 0104, 0106, 0107, 0110 and 0111). Tree traversal (also known as tree search) is a form of graph traversal and refers to the process of visiting (checking and/or updating) each node in a tree data structure, exactly once. Such traversals are classified by the order in which the nodes are visited. The traversal is done by traversing the compressed cube index using a depth first search algorithm. It starts with the root node and first visits all nodes of one branch as deep as possible of the chosen Node and before backtracking, it visits all other branches in a similar fashion, (see Welton: Para. 0163-0170). Aggregate space 600 is divided into regions where the value is the same. Each of these regions is a single row and yields a "compressed cube index" to indicate which other rows each single row represents, (see Welton: Para. 0107). The tree is structured so that the hierarchies are drilled down in a specific order [C, B, A]. Since all of the hierarchies have a "top" node, coverage class 7 represents the top of the aggregation, (see Welton: Para. 0155). This reads on the claim concept of the first hierarchy being stored in a table in the database, each of a plurality of rows comprising the table corresponding to one of a plurality of nodes comprising the first hierarchy), and 
	However, Welton does not appears to specifically disclose the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function; and executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector.
	In the same field of endeavor, Lee discloses the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function (Lee discloses the data of partitioned tables and indexes is divided into units that may optionally be spread across more than one file group in a database. The data is partitioned horizontally, so that groups of rows are mapped into individual partitions. The database process where very large tables are divided into multiple smaller parts. By splitting a large table into smaller, individual tables, queries that access only a fraction of the data can run faster because there is less data to scan (visiting sequence data structure). An example for vertical partitioning can be a large table with reports for employees containing basic information, such as report name, id, number of report and a large column with report description. Assuming that 95% of users are searching on the part of the report name, number, etc. and that only 5% of requests are opening the reports description field and looking to the description. Let’s assume that all those searches will lead to the clustered index scans and since the index scan reads all rows in the table the cost of the query is proportional to the total number of rows in the table and our goal is to minimize the number of IO operations and reduce the cost of the search. Nodes for a window calculation specified by a window operator comprising one or more specified partition columns that are the same as or a superset of the partition columns of the partitioned database table; via the database table partitions, calculating window function sub-results locally at the different nodes; and combining the local window function sub results into an overall window function result of the window operator. The database partitions are as assigned to respective different nodes for the window calculation specified by the window operator. A node is a basic unit of a data structure, such as a linked list (traversed) or tree data (hierarchical) structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A window function is a function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement.  Window functions are distinguished from other functions by the presence of an OVER clause. If a function has an OVER clause, then it is a window function. If it lacks an OVER clause, then it is an ordinary aggregate or scalar function. Window functions might also have a FILTER clause in between the function and the OVER clause.  The rows of the input table 110 can comprise a plurality of columns, including one or more partition columns specified by the window operator. The nodes then have respective row groups on which window function sub-results can be independently calculated.
As described herein, more than one node executing in parallel (e.g., distributed execution of the window function calculation) can be used to achieve such assignment, (see Lee: Para. 0019-0035, 0038-0058 and 0060-0065). This reads on the claim concept of the visiting sequence data structure including a first row vector enumerating the plurality of rows in an order in which the plurality of nodes in the first hierarchy are to be traversed during an execution of a hierarchical window function); and 
	executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector (Lee discloses a node is a basic unit of a data structure, such as a linked list (traversed) or tree data (hierarchical) structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A window function is a function where the input values are taken from a "window" of one or more rows in the results set of a SELECT statement.  Window functions are distinguished from other functions by the presence of an OVER clause. If a function has an OVER clause, then it is a window function. If it lacks an OVER clause, then it is an ordinary aggregate or scalar function. Window functions might also have a FILTER clause in between the function and the OVER clause. Window functions such as RANK, DENSE_ RANK, ROW NUMBER, LEAD, LAG have an ORDER BY clause in the OVER clause. Using OVER() identifies the window function. The first function in this tutorial is ROW_NUMBER(). This function assigns a number to each record in the row.  The rows of the input table 110 can comprise a plurality of columns, including one or more partition columns specified by the window operator. The nodes then have respective row groups on which window function sub-results can be independently calculated. As described herein, more than one node executing in parallel (e.g., distributed execution of the window function calculation) can be used to achieve such assignment. A database table 110 comprises a plurality of columns. The table 110 also comprises a plurality of database table rows (vector having only one row is called a row vector) 140A-N that have already been arranged (e.g., partitioned) into partitions ll0A-N according to one or more partition columns (e.g., via partition keys), (see Lee: Para. 0019-0035, 0038-0058 and 0060-0070). This reads on the claim concept of executing the hierarchical window function by at least iterating through the plurality of rows comprising the table, the plurality of rows being iterated in the order specified by the first row vector) and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical of Welton in order to have incorporated partition calculation for window function, as disclosed by Lee, since both of these mechanisms are directed to  A database object that defines how the rows of a table or index are mapped to a set of partitions based on the values of a certain column, called a partitioning column. Each value in the partitioning column is an input to the partitioning function, which returns a partition value. The partition function defines the number of partitions and the partition boundaries that the table will have. For example, given a table that contains sales order data, you may want to partition the table into twelve (monthly) partitions based on a datetime column such as a sales date. The data of partitioned tables and indexes is divided into units that may optionally be spread across more than one filegroup in a database. The data is partitioned horizontally, so that groups of rows are mapped into individual partitions. All partitions of a single index or table must reside in the same database. The table or index is treated as a single logical entity when queries or updates are performed on the data. ALL is an optional keyword. When you will include ALL it will count all values including duplicate ones. The target column or expression that the functions operates on. In other words, the name of the column for which we need an aggregated value. For example, a column containing order amount so that we can see total orders received. Specifies the window clauses for aggregate functions. Defines the window (set of rows on which window function operates) for window functions. We need to provide a field or list of fields for the partition after PARTITION BY clause. Multiple fields need be separated by a comma as usual. If PARTITION BY is not specified, grouping will be done on entire table and values will be aggregated accordingly. Sorts the rows within each partition. If ORDER BY is not specified, ORDER BY uses the entire table. Using OVER() identifies the window function. The first function in this tutorial is ROW_NUMBER(). This function assigns a number to each record in the row. We can combine ORDER BY and ROW_NUMBER to determine which column should be used for the row number assignment. Using PARTITION BY you can split a table based on a unique value from a column. It is useful when we have to perform a calculation on individual rows of a group using other rows of that group. This clause works on windows functions only, like- LAG(), LEAD(), RANK(), etc. Incorporating the teachings of Witkowski into Lee would produce Partition-aware calculation of a window operator can be supported. Different nodes can calculate window function subresults on database partitions locally, in parallel and independently. Recognition of scenarios in which such parallelism is permissible can be performed. Overall superior performance can result, as disclosed by Lee, (see Abstract). 
	However, Welton and Lee does not appears to specifically disclose determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node.
	In the same field of endeavor, Witkowski discloses determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node (Witkowski discloses a cube represents all aggregations of measures along the dimensional hierarchy and window functions allow access to data in the records right before and after the current record. A window function defines a frame or window of rows with a given length around the current row, and performs a calculation across the set of data in the window, (see Witkowski: Para. 0056, 0059, 0065, 0085, 0276, 0328, 0404, 0428, 0436 and 0442). This search tree has exactly N leaves for N rows, a root node and several branch nodes, (see Witkowski:
Para. 0533-0588). A node is a basic unit of a data structure, such as a linked list or tree data structure.
Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. Nodes contain data and also may link to other nodes usually by a pointer. The level of a node is defined by 1 + the number of connections between the node and the root. Simply, level is depth plus 1. The important thing to remember is when talking about level, it starts from 1 and the level of the root is 1. The window functions are divided into three types' value window functions, aggregation window functions, and ranking window functions. An aggregate function or aggregation function is a function where the values of multiple rows are grouped together to form a single summary value, (see Witkowski: Para. 0072, 0268, 0303, 0389 and 0404). This reads on the claim concept of determining, for a first node in the first hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical of Welton and Lee in order to have incorporated window function, as disclosed by Witkowski, since both of these mechanisms are directed to data Structure is a systematic way to organize data in order to use it efficiently. Each data structure has an interface. Interface represents the set of operations that a data structure supports. An interface only provides the list of supported operations, type of parameters they can accept and return type of these operations. Implementation provides the internal representation of a data structure. Implementation also provides the definition of the algorithms used in the operations of the data structure. In order Traversal is the one the most used variant of DFS (Depth First Search) Traversal of the tree/Hierarchical. Linked List is a sequence of links which contains items. Each link contains a connection to another link. Visit the adjacent unvisited vertex. Mark it as visited. Display it. Push it in a stack. If no adjacent vertex is found, pop up a vertex from the stack. (It will pop up all the vertices from the stack, which do not have adjacent vertices). To multiply a row vector by a column vector, the row vector must have as many columns as the column vector has rows. A window function performs a calculation across a set of table rows that are somehow related to the current row. This is comparable to the type of calculation that can be done with an aggregate function. Window functions operate on a set of rows and return a single value for each row from the underlying query. The term window describes the set of rows on which the function operates. A window function uses values from the rows in a window to calculate the returned values.
The query returns one row with the average of all the values in the specified column instead of returning values for each row. Also include the optional PARTITION BY and ORDER BY clauses in a query. The
PARTITION BY clause subdivides the window into partitions. The ORDER BY clause defines the logical order of the rows within each partition of the result set. Window functions are applied to the rows within each partition and sorted according to the order specification. Incorporating the teachings of Witkowski into Welton and Lee would produce a method and mechanism for performing an operation based on multidimensional data in a relational database, as disclosed by Witkowski, (see Abstract).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 2005/0065910 A1, hereinafter Welton), in view Lee et al. (US 2016/0125032 A1, hereinafter Lee) in view of Witkowski et al. (US 2004/0006574 A1, hereinafter Witkowski) and in view of McKee et al. (US 2019/0377801 A1, hereinafter McKee). 
Regarding dependent claim(s) 11, the combination of Welton, Lee and Witkowski discloses the system as in claim 1. However, the combination of Welton, Lee and Witkowski do not appear to specifically disclose wherein the representation of the first hierarchy is generated by at least applying an indexing scheme to the first hierarchy, and wherein the applying of the indexing scheme includes assigning, to each of the plurality of nodes comprising the first hierarchy, one or more labels to enable an identification of parent nodes, children nodes, and sibling nodes in the first hierarchy. 
In the same field of endeavor, McKee discloses wherein the representation of the first hierarchy is generated by at least applying an indexing scheme to the first hierarchy, and wherein the applying of the indexing scheme includes assigning, to each of the plurality of nodes comprising the first hierarchy, one or more labels to enable an identification of parent nodes, children nodes, and sibling nodes in the first hierarchy (Mckee discloses Hierarchical database systems and relational database management systems {RDBMSs) are used to manage vast quantities of data. There is much interest in the migration of data from a hierarchical to a relational database system, (see McKee: Para. 0037-0042). A data index can be created using only the lower bound column of a relational table, (see McKee: Para. 0124, 0125 and FIG. 10). This reads on the claim compete of wherein the representation of the first hierarchy is generated by at least applying an indexing scheme to the first hierarchy. Tree-labeling scheme with corresponding binary encoding. The labeling scheme assigns a label to each node in an ICON tree. The label encodes the node's position in the ICON tree. The ICON tree scheme is inherently stable, (see McKee: Para. 0039-0043, 0081 and FIG. 1-10). This reads on the claim concept of wherein the applying of the indexing scheme includes assigning, to each of the plurality of nodes comprising the first hierarchy. Store hierarchical data in association with labels that encode the data's respective position within a mapping data structure. Node labels can be encoded as binary digits that, when ordered lexicographically, preserve the top-down, left-to-right traversal order of the hierarchical tree nodes. A node identified by the ICON label provided as an argument to the maximum number of physical nodes permitted by the associated C-node, (see McKee: Para. 0039-0047, 0065-0069, 0135- 0141 and FIG. 11). Each physical node p, other than the root node, is replaced with its respective binary representation using k-bits, where k is a property of the respective parent C-node, (see McKee: Para. 0076-0082 and FIG. 1-10). This reads on the claim concept of wherein the representation of the first hierarchy is generated by at least applying an indexing scheme to the first hierarchy, and wherein the applying of the indexing scheme includes assigning, to each of the plurality of nodes comprising the first hierarchy, one or more labels to enable an identification of parent nodes, children nodes, and sibling nodes in the first hierarchy). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical operate on window function of Welton, Lee and Witkowski in order to have incorporated one or more labels to identify sibling nodes within indexing scheme assigning node, as disclosed by McKee, since both of these mechanisms are directed to define a binary heap, we first define the notion of a complete binary tree. Given a binary tree, assign to each of its nodes an index i. To start, assign the root an index i = 1. Now suppose a node has been assigned an index i. Then assign its left child (if it exists) the index 2i, and assign its right child (if it exists) the value 2i + 1. Then we say that the tree is complete iff the set of assigned indices is a contiguous set; meaning that, if i and k are assigned indices, with i < k, then so is j, for ever y i < j < k. The key idea is to assign numeric identifiers to the nodes in the graph and represent the reachable sets of vertices in a compressed form by means of interval representations. This technique is based on the construction of a tree cover of the graph followed by post-order labeling of the vertices. Using the reachable interval sets, queries on DAGs can be answered by checking whether the post-order number of the target is contained in one of the intervals associated with the source. A set on which we are defining a key (in relational databases this is a set of tuples denoted by a relation name) and the values which distinguish each element of the set (in relational databases, this is a set of attributes). When working with hierarchical data, specifying the set and the values involve path expressions. The index is a hierarchical hash table structure, and can be thought of in levels. The top level is the key specification level, which partitions the nodes in the tree according to their key specifications. Since a node may match more than one key specification, it may appear in more than one partition. Using a label tree structure is the most common hierarchical classification model. Each leaf of the tree has one class associated to it thus any example reaching this leaf is then labeled with the class associated to that leaf-node. A tree structure is a way of describing a hierarchy. A tree is an instance of this hierarchy. Every tree structure contains a tree. Trees may have one or more versions. Each tree version contains at least one root node. A node is a parent of other node if it one step higher in the hierarchy and closer to the root node. Sibling nodes share the parent node. Incorporating the teachings of McKee into Welton, Lee and Witkowski would produce storing data from a hierarchical structure with labels that encode the data's respective position within a data structure that maps hierarchically structured information into relationally structured data, as disclosed by Mckee, (see Abstract).
	Regarding dependent claim(s) 12, the combination of Welton, Lee, Witkowski and McKee discloses the system as in claim 11. However, the combination of Welton, Lee and Mckee do not appear to specifically disclose wherein the indexing scheme comprises a Pre, Post, Parent, and Level (PPPL) indexing scheme and/or a Pre, Size, and Level (PSL) indexing scheme.
	In the same field of endeavor, Witkowski discloses wherein the indexing scheme comprises a
Pre, Post, Parent, and Level (PPPL) indexing scheme and/or a Pre, Size, and Level (PSL) indexing scheme
(The <condition> can reference "s" pre- and post- update values of a cell and is evaluated after each iteration completes, (see Witkowski: Para. 0059-0082, 0122-0125, 0156-0165, 0281-0285, 0341 and
FIG. 1-10). This reads on the claim concept of wherein the indexing scheme comprises a Pre, Post,
Parent, and Level (PPPL) indexing scheme and/or a Pre, Size, and Level (PSL) indexing scheme).  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy stored in a database, a visiting sequence data structure within hierarchical of Welton, Lee and McKee in order to have incorporated window function, as disclosed by Witkowski, since both of these mechanisms are directed to data Structure is a systematic way to organize data in order to use it efficiently. Each data structure has an interface. Interface represents the set of operations that a data structure supports. An interface only provides the list of supported operations, type of parameters they can accept and return type of these operations. Implementation provides the internal representation of a data structure. Implementation also provides the definition of the algorithms used in the operations of the data structure. In order Traversal is the one the most used variant of DFS (Depth First Search) Traversal of the tree/Hierarchical. Linked List is a sequence of links which contains items. Each link contains a connection to another link. Visit the adjacent unvisited vertex. Mark it as visited. Display it. Push it in a stack. If no adjacent vertex is found, pop up a vertex from the stack. (It will pop up all the vertices from the stack, which do not have adjacent vertices). To multiply a row vector by a column vector, the row vector must have as many columns as the column vector has rows. A window function performs a calculation across a set of table rows that are somehow related to the current row. This is comparable to the type of calculation that can be done with an aggregate function. Window functions operate on a set of rows and return a single value for each row from the underlying query. The term window describes the set of rows on which the function operates. A window function uses values from the rows in a window to calculate the returned values. The query returns one row with the average of all the values in the specified column instead of returning values for each row. Also include the optional PARTITION BY and ORDER BY clauses in a query. The PARTITION BY clause subdivides the window into partitions. The ORDER BY clause defines the logical order of the rows within each partition of the result set. Window functions are applied to the rows within each partition and sorted according to the order specification. Incorporating the teachings of Witkowski into Welton, Lee and McKee would produce a method and mechanism for performing an operation based on multidimensional data in a relational database, as disclosed by Witkowski, (see
Abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164